IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 81 DB 2022 (No. 35 RST 2022)
                                             :
ROBERT BIVENS FURR, JR.                      :   Attorney Registration No. 47094
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Chester County)


                                        ORDER


PER CURIAM


       AND NOW, this 21st day of July, 2022, the Report and Recommendation of

Disciplinary Board Member dated July 12, 2022, is approved and it is ORDERED that

ROBERT BIVENS FURR, JR., who has been on Inactive Status, has demonstrated that

he has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.